DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification should not refer to claims by number. “Claim 1” and “claim 7” are improper language for the specification. Moreover, those claims have been canceled.  
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,12,15,18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piitulainen et al (USPGP 20180248498) in view of Gurbuz et al (paper cited by Applicant).
Regarding Claims 11,18, Piitulainen discloses a method for determining an absolute position of a moving travel unit 11 of a stationary transport system, the travel unit being movable along a travel path X inside the transport system, wherein the travel unit is driven by at least one linear motor 10 along the 
a plurality of stator units 14 installed along the travel path and configured to provide a magnetic field traveling along the travel path, 
at least one rotor unit 111,112 (on mover, para. 0006) attached to the travel unit 11 and configured to be driven along the travel path by the traveling magnetic field, the method including: 
analyzing regulating parameters of a vector regulation of the linear motor (sensor value S) to determine which of the plurality of stator units 14 is active and provides the magnetic field driving the rotor unit (paras. 0065-0073).
Piitulainen does not explicitly teach computing a relative position of the rotor unit in relation to the active stator unit.
Gurbuz discloses a method of position measurement for linear motor elevators comprising computing a relative position of a rotor unit in relation to an active stator unit (page 834 to page 835, line 7).
It would have been obvious to one of ordinary skill in the art to adapt the Piitulainen teachings with those of Gurbuz, so as to be able to determine a more precise position of the travel unit as is known in the art to be desirable. It is noted that Applicant (in page 6 lines 1-13 of the Specification) also notes that this relative position determination is previously known in the art.
Regarding Claim 12, Gurbuz discloses determining the absolute position of the travel unit by adding an absolute position of the active stator unit to the relative position of the rotor unit (“combining two different position sensing methods,” page 834, line 8).
Regarding Claims 15,19,20,21 the Piitulainen/Gurbuz combination discloses all features claimed, but neither Piitulainen nor Gurbuz explicitly teach a plurality of travel units, which are movable independently of one another along a common travel path / elevator shaft. It has been held that the mere duplication of working parts does not constitute nonobviousness. The use . 




Allowable Subject Matter
Claims 13,14,16,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837